Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on April 11, 2022 and amendment after Final rejection on March 17, 2022 have been entered.  Claims 2 and 6 were canceled and claims 1 and 5 were amended.  Claims 1, 3-5, 7-11 are allowed.

Election/Restrictions
The species election requirement as set forth in the Office action mailed on October 23, 2020, is hereby withdrawn.  

Examiner’s Comments

The rejection of claim(s) 1, 3 under 35 U.S.C. 103 as being unpatentable over Chung (US20130210707 A1, cited previously) in view of Park (WO201653185 A1, cited in the IDS) and Makarov (Arthritis Res 2001, 3:200–206, cited previously) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009) is withdrawn in view of Applicant’s arguments and declaration under 37 C.F.R 1.132 filed April 11, 2022. 

The rejection of Claim(s) 1, 3-4 under 35 U.S.C. 103 as being unpatentable over Chung (US20130210707 A1) in view of Park (WO201653185 A1) and Makarov (Arthritis Res 2001, 3:200–206) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009) and in further view of Kjaer (US20100016231, cited previously) is withdrawn in view of Applicant’s arguments and declaration under 37 C.F.R 1.132 filed April 11, 2022.

The rejection of claim(s) 1, 3-5, 7 and 10-11 under 35 U.S.C. 103 as being unpatentable over Chung (US20130210707 A1) in view of Park (WO201653185 A1) and Makarov (Arthritis Res 2001, 3:200–206) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009) and in further view of Kjaer (US20100016231, cited previously), as applied to claims 1, 3-4 above,  in further view of Agarwal (Drug Discovery Today, Volume 18, Numbers 7/8, April 2013, cited previously) and Kim (Acta Biomaterial 7 (2011) 666–674, cited previously) as evidenced by “Definition of Implant” (Medical Dictionary, https://medical-dictionary.thefreedictionary.com/biological+implant, accessed on 10/14/2020, previously attached) is withdrawn in view of Applicant’s arguments and declaration under 37 C.F.R 1.132 filed April 11, 2022.

The rejection of claims 1, 3-5, 7 and 10-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/272010 (reference application) in view of Agarwal (Drug Discovery Today, Volume 18, Numbers 7/8, April 2013, cited previously) and Kim (Acta Biomaterial 7 (2011) 666–674, cited previously) is withdrawn in view the instant application being earlier filed.  


Declaration under 37 C.F.R. 1.132

The declaration under 37 CFR 1.132 filed April 11, 2022 in combination with amendment of the claims filed March 17, 2022 is sufficient to overcome the rejection of claims 1, 3 under 35 U.S.C. 103 as being unpatentable over Chung (US20130210707 A1, cited previously) in view of Park (WO201653185 A1, cited in the IDS) and Makarov (Arthritis Res 2001, 3:200–206, cited previously) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009); the rejection of Claim(s) 1, 3-4 under 35 U.S.C. 103 over Chung (US20130210707 A1) in view of Park (WO201653185 A1) and Makarov (Arthritis Res 2001, 3:200–206) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009) and in further view of Kjaer (US20100016231, cited previously) and the rejection of claim(s) 1, 3-5, 7 and 10-11 under 35 U.S.C. 103 as being unpatentable over Chung (US20130210707 A1) in view of Park (WO201653185 A1) and Makarov (Arthritis Res 2001, 3:200–206) as evidenced by MayoClinic (“Osteoarthritis vs, rheumatoid arthritis”, published online 2009) and in further view of Kjaer (US20100016231, cited previously), Agarwal (Drug Discovery Today, Volume 18, Numbers 7/8, April 2013, cited previously) and Kim (Acta Biomaterial 7 (2011) 666–674, cited previously) as evidenced by “Definition of Implant” (Medical Dictionary, https://medical dictionary.thefreedictionary.com/biological+implant, accessed on 10/14/2020, previously attached) is withdrawn in view of Applicant’s arguments and declaration under 37 C.F.R 1.132 filed April 11, 2022.  In particular, Applicants have shown unexpected results with regards to SEQ ID NOs:4-6 which are now encompassed by instant claim 1.  In particular, Applicants have shown significant inhibition of pHDAC5, 1, reduction of IL-6 and increase in genes responsible for cartilage differentiation all of which would be advantageous in treating arthritis.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Stephen Hultquist on May 2, 2022.
The Application has been amended as follows:

4. (Currently Amended) The method according to claim 1, wherein the peptide is administered at a dose of 0.001 to 1,000 mg per 1 kg of a body weight of the subject.

Claims 1, 3, 5, 7-11 are allowed as filed in the amendment of the claims filed March 17, 2022.  



                Reasons for Allowance
  The closest prior art made of record is Chung (US2013021707, cited previously) and Park (WO201653185 A1, cited in the IDS).  Chung teaches a composition for treating inflammatory diseases consisting of instant SEQ ID NO: 1  wherein the inflammatory disease is arthritis (see claims 19-20, SEQ ID NO: 2 is identical to instant SEQ ID NO: 1, see paragraph 0036, abstract and paragraph 0056). Chung teaches specifically wherein the inflammation is osteoarthritis (See paragraph 0036, claims 9, 20). 
Chung is silent to wherein the peptide comprises one of SEQ ID Nos: 4-6.  SEQ ID Nos: 4-6 are variants of SEQ ID NO: 1. In particular, instant SEQ ID NO: 4 is SEQ ID NO: 1 wherein the two cysteine residues at positions 10 and 11 are substituted with Methionine. Applicants have shown unexpected results with regards to SEQ ID NOs:4-6 which are now encompassed by instant claim 1.  In particular, Applicants have shown significant inhibition of pHDAC5, 1, reduction of IL-6 and increase in genes responsible for cartilage differentiation all of which would be advantageous in treating arthritis.




Conclusion
Claims 1, 3-5, 7-11 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654                                                                                                                                                                                           

/JULIE HA/             Primary Examiner, Art Unit 1654